      Case 1:20-cv-03871-GHW-SDA Document 43 Filed 01/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        1/19/2021
 Samantha Siva Kumaran,

                               Plaintiff,
                                                           1:20-cv-03871 (GHW) (SDA)
                   -against-
                                                           ORDER FOR
 Vision Financial Markets, LLC,                            TELEPHONE CONFERENCE

                               Defendants.


STEWART D. AARON, United States Magistrate Judge:

       The parties are directed to appear for a telephone conference on Tuesday, January 26,

2021, at 10:30 a.m. EST to discuss the status of this action and the two related actions. At the

scheduled time, the parties shall each separately call (888) 278-0296 (or (214) 765-0479) and

enter access code 6489745.

       The Clerk of Court is directed to mail a copy of this Order to pro se Defendant Villa. In

addition, a copy of this Order will be emailed to Defendant Villa by Chambers.

SO ORDERED.

DATED:        New York, New York
              January 19, 2021

                                                ______________________________
                                                STEWART D. AARON
                                                United States Magistrate Judge
